Citation Nr: 0914200	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for intervertebral disc syndrome (IVDS) of the lumbar spine.  

2.  Entitlement to a disability rating higher than 10 percent 
for neuropathy of the left lower extremity associated with 
the IVDS of the lumbar spine.  

3.  Entitlement to a disability rating higher than 10 percent 
for neuropathy of the right lower extremity associated with 
the IVDS of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to August 1950.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Under the revised criteria, the Veteran's lumbar spine 
IVDS disability, even with consideration of his complaints of 
pain and other functional loss, does not cause forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  There is also no indication of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.  

2.  The Veteran's residual bilateral lower extremity 
neuropathy is properly rated as "moderate," due to the 
Veteran's increased pain with activities and weakness.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 20 percent for IVDS of the lumbar spine.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2008).

2.  The criteria are met for a higher initial disability 
rating of 20 percent, but no greater, for neuropathy of the 
left lower extremity associated with the IVDS of the spine.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§  3.102, 3.159, 4.1-4.7, 4.21, 4.25, 
4.124a, Diagnostic Code 8520 (2008).

3.  The criteria are met for a higher initial disability 
rating of 20 percent, but no greater, for neuropathy of the 
right lower extremity associated with the IVDS of the spine.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 
4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA letters dated in August 2005 and 
March and October 2006 essentially satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that would be 
necessary to substantiate his increased rating claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence that he was expected to provide.  38 U.S.C.A. 
§ 5103(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The absence of notice of this element is of no 
consequence since it is no longer required by law.   

Moreover, the RO provided notice in letters dated in March 
and October 2006 that a disability rating and an effective 
date will be assigned if an increased rating is granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

But as to his increased rating claims at issue, a content 
error exists in that the VCAA notices of record are not fully 
compliant with the U.S. Court of Appeals for Veterans Claims 
(Court) recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In Vasquez, the Court held that, at a 
minimum, a 38 U.S.C.A. § 5103(a) notice requires that the 
Secretary notify the claimant that, to substantiate such a 
claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Id. at 43-44.  Here, none of the VCAA notice letters of 
record were compliant with elements (1), and (2) listed above 
in Vazquez-Flores.  That is, these letters failed to notify 
him of the need to demonstrate the effect that worsening of 
his disability has on the claimant's employment and daily 
life.  The RO also failed to notify the Veteran of the 
specific legal criteria necessary to substantiate a higher 
rating under Diagnostic Code 5243 and Diagnostic Code 8520 
and that these relevant Diagnostic Codes would determine his 
disability rating.  Therefore, there is a content error 
present in VCAA notice.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, the VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this vein, the presumption of prejudice to the Veteran due 
to the content error in VCAA notice for his increased rating 
claim has been rebutted by:  first, evidence of actual 
knowledge on the part of the Veteran; and second, evidence 
that a reasonable person could understand what was needed to 
substantiate the Veteran's claims for an increased rating.  

In order to show that he merits an increased rating, the 
Veteran must show a decreased range of motion or 
incapacitating episodes under Diagnostic Code 5243, or an 
increase in the severity of his neuropathy of his left and 
right lower extremities under Diagnostic Code 8520, or an 
additional functional loss under Deluca v. Brown, 8 Vet. App. 
202 (1995).  The Veteran demonstrated knowledge of these 
standards in his statements in support of his claim submitted 
in December 2005 and June 2006, as well as in his statements 
to the VA medical examiner dated in September 2005.  In these 
statements, the Veteran showed actual awareness that in order 
to receive a higher rating, a more restricted range of motion 
and other factors such as the effects this disability has had 
on his employment and daily life would be relevant to the 
decision.  In addition, the March 2009 and December 2006  
Informal Briefs Of Appellant In Appealed Case both indicate 
knowledge of the necessary elements where both Briefs refer 
to reductions in the normal range of motion, incapacitating 
episodes, and additional functional loss indicating the 
Veteran's representative's knowledge of the specific elements 
of an increased rating under Diagnostic Code 5243 and Deluca.

Furthermore, a reasonable person should have known the 
criteria for a higher rating under Diagnostic Code 5243 after 
receiving the August 2006 statement of the case (SOC).  
Specifically, this document provided the Veteran with a 
summary of the pertinent evidence as to IVDS claim, a 
citation to the pertinent laws and regulations governing a 
higher rating for his IVDS claim (in this case Diagnostic 
Code 5243), and a summary of the reasons and bases for the 
RO's decision to deny a higher rating for his back disorder.  
In addition, the RO rating decisions of March 2004 and 
December 2005 all cited to the relevant Diagnostic Codes 5343 
and 8525, which were used to make the determination of the 
Veteran's disability level.  These documents were sufficient 
to make the reasonable person aware of the requirements for 
an increased rating for the Veteran's IVDS and lower 
extremity neuropathy.  Thus, the presumption of prejudice has 
been rebutted by the evidence of record. 

With regard to the timing of VCAA notice, the Board sees that 
the RO did not provide the Veteran with general VCAA notice 
prior to the December 2005 adverse determination.  In 
Pelegrini II, the Court clarified that in these situations 
the VA does not have to vitiate that decision and start the 
whole adjudicatory process anew, as if that decision was 
never made.  Rather, the VA need only ensure the Veteran 
receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claims, such that 
he is still provided proper due process.  Id. at 120.  In 
other words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The Federal 
Circuit Court recently held that a SOC or a supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 49 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, the RO cured the timing notice after sending the March 
2006 VCAA notice letter by readjudicating the case by way of 
an SOC in August 2006.  Therefore, since the RO cured the 
timing error and because the claimant did not challenge the 
sufficiency of the notice, the Board finds that the RO 
complied with its duty to notify.  The timing defect in the 
notice has been rectified by the latter readjudication.  

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The Board notes that the RO has obtained 
the Veteran's service treatment records (STRs), relevant VA 
medical treatment records, a VA medical examination, and 
private medical records.  The Veteran has also submitted 
personal statements and private medical records.  The Veteran 
has not provided authorization for the VA to obtain any 
additional relevant private medical records.  Nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the RO has provided all the assistance 
required by the VCAA to develop the Veteran's claim.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

While the veteran's entire history is considered when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent 
decision of the Court held that in determining the present 
level of a disability for any increased-evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased-rating claim is from the time 
period one year before the claim was filed (in this case, 
July 2004) until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).  The Board can also review 
earlier evidence to the extent it sheds light on the current 
level of severity of the disability.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  The provisions of 38 C.F.R. 
§ 4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  A finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

Higher Disability Ratings for the Lumbar Spine IVDS

Historically, by way of a March 2004 rating decision, the 
Veteran was granted service connection for degenerative disc 
disease/failed back syndrome.  He was awarded 20 percent 
under Diagnostic Codes 5243, and 5242, effective from October 
10, 2003.  In addition, the Veteran was granted a temporary 
100 percent rating under 38 C.F.R. § 4.30 from April 2005 to 
June 2005; however, this temporary 100 percent rating is not 
on appeal and therefore not before the Board.  In July 2005, 
the Veteran filed his claim for an increased rating for his 
service-connected IVDS.  The Board concludes that, based on 
the Veteran's multiple diagnoses of degenerative disc 
disease, spondylosis, stenosis, herniated disc, neurogenic 
claudation, and chronic back pain, the Diagnostic Code 5243 
for IVDS is most appropriate to apply in this case.  See 
38 C.F.R. § 4.71a; see also Butts v. Brown, 5 Vet. App. 532, 
540 (1993).

The criteria for spinal disorders were amended in September 
2002 and again in September 2003.  See 67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In this case, the Veteran's claim for an 
increased rating was received in July 2005, subsequent to the 
final amendments.  Thus, only the most current version of the 
rating criteria (i.e., the September 2003 amendments) is 
applicable.   

As of September 26, 2003, the amendments stipulate that the 
Veteran's IVDS (preoperatively or postoperatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

According to the Formula for Rating IVDS Based on 
Incapacitating Episodes:

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician 
and treatment by a physician.  

Note 2:  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

As of September 26, 2003, IVDS can also be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 20 
percent for the Veteran's IVDS of the lumbar spine under the 
most recent version of the rating criteria.  38 C.F.R. § 4.7.  

With regard to incapacitating episodes due to the Veteran's 
IVDS, there is no objective evidence of incapacitating 
episodes.  The VA medical examination of February 2004 
specifically noted that he did not have days where the pain 
was "so bad" as to be "incapacitating."  None of the 
subsequent medical reports provide any evidence to contradict 
this conclusion.  Most importantly, there is no evidence in 
the Veteran's treatment records that any physician prescribed 
bed rest at any time for his IVDS.  Therefore, the Veteran 
does not have any basis for an increased rating based on 
incapacitating episodes.  The Board again notes that for a 
separate period of time during the appeal period, the Veteran 
has received a temporary total disability rating for his back 
disability of 100 percent under 38 C.F.R. § 4.30 based on 
surgical treatment necessitating convalescence.  However, 
this rating is currently not on appeal.

As to orthopedic manifestations of his IVDS, the evidence of 
record does not demonstrate a higher 30 percent evaluation in 
that there is no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less and no evidence of 
favorable or unfavorable ankylosis of the thoracolumbar 
spine.  The range of motion in degrees recorded during the 
September 2005 VA examination in fact shows thoracolumbar 
flexion up to 85 degrees.

As to functional loss, the Board acknowledges that VA 
examinations of record, VA treatment records, and private 
medical evidence reveal functional loss factors of pain, 
stiffness, and difficulty walking more than one city block.  
The Veteran reported that he required help taking care of his 
cattle and that he has flare-ups with increased pain based on 
activity.  See September 2005 VA medical examination.  
However, the Veteran has been able to maintain his work as a 
dairy farmer despite pain flair ups during the day.  Id.  The 
Veteran does wear a back brace, occasionally uses a cane, has 
a shuffling gate, and has muscle spasms.  But, there is no 
evidence of atrophy, fatigue, swelling, back weakness, 
incoordination, or deformity in the record.  In this regard, 
the September 2005 VA medical examiner specifically stated 
that the Veteran did not demonstrate any additional 
limitation of motion on repetition.  All of the above 
evidence of functional loss simply does not show a pain, or 
otherwise, induced limitation of flexion to 30 degrees or 
less or anything remotely similar to ankylosis.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

Higher Disability Ratings for IVDS Associated Bilateral Lower 
Extremity Neuropathy

As for the associated lower extremity neurological 
manifestations of his IVDS, the Veteran has been awarded 
separate 10 percent ratings for each leg for this additional 
disability.  In making this determination, the RO utilized 
Diagnostic Code 8525; however, given the symptoms of the 
Veteran and the connection to his IVDS, the Board concludes 
that Diagnostic Code 8520 is more appropriate.  38 C.F.R. § 
4.124a; see also Butts, 5 Vet. App. at 540.  

Under Diagnostic Code 8520:  mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent rating.  With complete paralysis of the 
sciatic nerve, which warrants an 80 percent rating, the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  When 
the involvement is only sensory, the rating should be for the 
mild or, at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  The maximum rating to 
be assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate 
incomplete paralysis, or with sciatic nerve involvement, for 
moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

It should also be noted that use of terminology such as 
"moderate," and "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

In this case, the above medical evidence shows the Veteran's 
disability has increased from mild to moderate in its 
severity.  The Board reaches this conclusion based on the 
fact that at his February 2004 VA medical examination the 
Veteran was limited to walking several blocks.  His more 
recent examinations indicate that his ability to walk is 
limited to one block.  See private treatment record of Dr. 
J.B. dated in February 2005 and VA medical examination of 
September 2005.   In addition, the Veteran is experiencing 
back pain radiating down into leg pain and weakness in the 
quadriceps and tibialis anterior.  See private treatment 
records of Dr. J.B. dated in February 2005 and March 2006.  
Therefore, the Board concludes that the evidence supports a 
rating under the 20 percent criteria for moderate incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8250.  
See 38 C.F.R. § 4.7.

However, the Veteran does not match the criteria for a higher 
40 percent rating under Diagnostic Code 8250.  See 38 C.F.R. 
§ 4.7.  The Veteran is still capable of managing his farm 
work to some extent where he handles cattle.  See private 
treatment record of Dr. J.B. dated in February 2005.  There 
is no evidence of sensory loss or numbness in his right and 
left lower extremities.  See VA medical examination September 
2005.  Although consistently present, his bilateral lower 
extremity neuropathy is not characterized by foot drop, 
paralysis, constant weakness, bowel or bladder impairment, or 
muscle atrophy.  Consequently, his radicular pain and some 
loss of strength in his lower extremities are, at most, 
moderate in degree, warranting only the separate 20 percent 
ratings.  38 C.F.R. § 4.7.  

In summary, the Board finds that the evidence supports higher 
20 percent disability ratings, but no greater, for the 
Veteran's lumbar spine IVDS associated bilateral lower 
extremity neuropathy.  38 C.F.R. § 4.3.  

Combining under 38 C.F.R. § 4.25 (the combined rating table), 
the separate evaluations of the Veteran's chronic orthopedic 
and neurologic manifestations of his IVDS (i.e., 20, 20, and 
20 percent) yields a 50-percent combined rating for his IVDS 
and associated lower extremity neuropathy.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Board finds the veteran's symptoms have remained constant 
throughout the course of the period on appeal, and, as such, 
staged ratings are not warranted.  

Extra-Schedular Consideration

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the Veteran is not adequately compensated by the 
regular rating schedule.  See also Thun v. Peake, 22 Vet. 
App. 111, 115-116 (2008); VAOPGCPREC 6-96.  In this case, 
there is no evidence of any recent hospitalization associated 
with the disabilities in question, outside of the 100 percent 
temporary rating granted by the RO, and no evidence of 
frequent hospitalization.  Indeed, to the contrary, the 
Veteran's evaluation and treatment has been primarily on an 
outpatient basis, not as an inpatient.  In addition, although 
the Board acknowledges that his IVDS and lower extremity 
neuropathy disabilities somewhat limit his ability to work as 
a farmer, he still is able to engage in farming activities.  
See VA medical examination September 2005.  Furthermore, he 
also has a significant nonservice-connected cardiovascular 
disorder that he has received treatment for.  See VA medical 
treatment records.  The Board finds no evidence that his 
service-connected disabilities markedly interfere with his 
ability to work, meaning above and beyond that contemplated 
by his separate schedular ratings of 20, 20, and another 20 
percent.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The standard for extra-schedular 
consideration is quite high.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 287 (2000); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995) and 
VAOPGCPREC 6-96.   


ORDER

The claim for a disability rating higher than 20 percent for 
IVDS and arthritis of the lumbar spine is denied.   

A higher 20 percent disability rating for neuropathy of the 
left lower extremity associated with the IVDS of the lumbar 
spine is granted, subject to the laws and regulations 
governing the payment of VA compensation.

A higher 20 percent disability rating for neuropathy of the 
right lower extremity associated with the IVDS of the lumbar 
spine is granted, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


